     Case: 1:20-cv-01360 Document #: 59 Filed: 08/01/20 Page 1 of 2 PageID #:883




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )       Case No. 1:20-cv-1360
v.                                             )
                                               )       Judge: Hon. Sharon Johnson Coleman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )       Magistrate: Hon. M. David Weisman
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )

                                       Voluntary Dismissal

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for plaintiff hereby notify this Court that the plaintiff, Crave Products, Inc., voluntarily

dismiss any and all claims against defendants without prejudice:

 Doe         Platform      Store Name                       Merchant ID
 7           Wish          wuqingfeng001                    59c414298ee78d7982e0bed7
 112         DHGate        Bestfashion007                   21146309
 133         Amazon        cantonmade                       A1YIH83RPD8GNV
 141         Amazon        HAILI&XIXI                       A2KNHFF2PQYXPS
 154         Amazon        payanwin                         A3BLJ00VM1T9IO
 151         Amazon        临县兔坂海升家居馆                        A2XOVBQUODBEZH
 113         DHGate        Santia                           21185475
 128         Amazon        Pantula Home Goods               A1NVEYQRMLJBMA


Dated: August 1, 2020                                  Respectfully submitted,

                                               By:      s/David Gulbransen/
                                                       David Gulbransen
                                                       Attorney of Record

                                                       David Gulbransen (#6296646)
                                                       Law Office of David Gulbransen
                                                       805 Lake Street, Suite 172
                                                       Oak Park, IL 60302
                                                       (312) 361-0825 p.
                                                       (312) 873-4377 f.
Case: 1:20-cv-01360 Document #: 59 Filed: 08/01/20 Page 2 of 2 PageID #:884




                                        david@gulbransenlaw.com




                                    2
